 Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 1 of 39 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
____________________________________
GARY WARE,
                                                    21-cv-3759
                          Plaintiff,

      -against-                                     COMPLAINT

EASTERN WHOLESALE FENCE LLC
a/k/a EASTERN WHOLESALE FENCE
NY LLC,

                     Defendant.
____________________________________

      Plaintiff Gary Ware (“Ware”), by his undersigned counsel, alleges as

follows for his Complaint against Defendant Eastern Wholesale Fence LLC

a/k/a Eastern Wholesale Fence NY LLC (the “Company”):


                                 INTRODUCTION

      1.     This case involves a high-performing manager who was subject to

harassment, demotion and termination for taking protected medical leave for a

disability, and for opposing the Company’s discriminatory harassment.


      2.     After being struck from behind by a forklift at work, Ware was

taken to the hospital and later diagnosed with a tibial fracture, torn ACL, and

related injuries that would leave him unable to walk or perform his normal

duties for a period of months.
 Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 2 of 39 PageID #: 2




      3.     The Company expressed frustration with Ware’s disabling

condition.


      4.     Ware tried to reduce the Company’s frustration level by

performing the tasks he was able to perform despite being on FMLA leave.


      5.     But that was not good enough for the Company, which harassed

Ware and posted his job.


      6.     When Ware opposed the Company’s discriminatory treatment of

him, the Company falsely accused him of being a poor performer and demoted

him the day after he returned from his protected medical leave, and then

concocted false accusations of misconduct against him and fired him the

following day, leaving him with no income to support his family.


      7.     For its disability discrimination and harassment and its retaliation

and retaliatory harassment, the Company is liable to Ware under Article 15 of

the New York State Human Rights Law, Executive Law § 290, et seq. and the

regulations thereunder, which provide that “[a] current employee experiencing a

temporary disability is protected by the Human Rights Law where the

individual will be able to satisfactorily perform the duties of the job after a

reasonable accommodation in the form of a reasonable time for recovery.” N.Y.

Comp. Codes R. & Regs. (“NYCRR”) tit. 9, § 466.11.


                                         2
 Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 3 of 39 PageID #: 3




      8.     The Company is also liable to Ware under the Family and Medical

Leave Act, 29 U.S.C. § 2601, et seq. (“FMLA”) in that it interfered with his

FMLA rights and retaliated against him for taking protected FMLA leave by

harassing him during his medical leave, posting his job while on medical leave,

falsely accusing him of being a poor performer one day after returning from

medical leave, and firing him two days after returning from his medical leave.


                THE PARTIES, JURISDICTION & VENUE

      9.     Ware is a citizen and resident of the State of Alabama, residing in

Madison County.


      10.    The Company is a corporation organized under the laws of

Delaware, with its principal place of business at 266 Middle Island Rd.,

Medford, NY 11763, and is a citizen and resident of the State of New York for

diversity purposes.


      11.    This Court has federal question jurisdiction under 28 U.S.C. §

1331 because it arises under, inter alia, 29 U.S.C. § 2601, et seq.


      12.    This Court has supplemental jurisdiction over Ware’s state law

claims under 28 U.S.C. § 1367 because those claims arise from a common

nucleus of operative facts.




                                        3
 Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 4 of 39 PageID #: 4




      13.    This Court also has diversity jurisdiction under 28 U.S.C.

§1332(a)(1) because the amount in controversy exceeds $75,000, exclusive of

interest and costs, and there is complete diversity between the parties.


      14.    Venue is proper under 28 U.S.C. § 1391(b) in that this District is

where the Company resides, where Ware worked and lived when the underlying

acts occurred, and where the acts complained of occurred.


      15.    The Company’s employees and agents whose actions and inactions

are complained of herein were acting within the scope of their employment

such that their acts were and are attributable to the Company.



                                     FACTS

      16.    The preceding paragraphs are incorporated herein by reference.


      17.    Ware’s employment with the Company began on January 7, 2019,

when Ware was hired as Assistant Director of Manufacturing.


      18.    Ware quickly established himself as a high performer, and received

a very good year-end performance review for 2019, along with a $22,000 salary

increase.




                                        4
 Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 5 of 39 PageID #: 5




      19.    On May 13, 2020 Ware was promoted to Assistant Director of

Manufacturing/Extrusions Manager, along with another salary increase, and the

person he replaced was assigned to work as his assistant.


      20.    As the Company’s Assistant Director of Manufacturing/Extrusions

Manager, Ware’s work duties involved, inter alia, managing the Company’s

24x7 extrusions plant, managing tooling shop operations, managing direct

reports, participating in the weekly operations meeting, adjusting the process on

extrusion lines for better performance and conducting test runs, evaluating,

recommending and implementing new equipment on the production floor, and

implementing and maintaining process and procedures on extrusion lines.


      21.    At all material times herein Ware performed his duties with

competence and diligence.


      22.    Ware’s 2020 year-end performance review was also very good and

was accompanied by another salary increase, bringing his annual salary to

$160,000.


      23.    Shortly thereafter, on January 6, 2021, Ware was struck from

behind by a forklift carrying a 2,000 pound super sack of material.




                                        5
 Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 6 of 39 PageID #: 6




      24.    911 was called and Ware was taken by ambulance to Peconic

Medical Center in Riverhead, where X-rays and CT scans showed that he

sustained, inter alia, a displaced tibia plateau fracture.


      25.    On January 7, 2021, Ware’s orthopedic doctor confirmed the

injury and determined that Ware could not work until further notice, with an

initial follow-up visit scheduled for February 4, 2021, because he could not

walk, bear weight, or climb (all of which his job necessarily required), and had

to ice and elevate his leg throughout the day to control the swelling and pain.


      26.    On January 10, 2021, Ware was asked to attend, and did attend, a

Zoom meeting to discuss production at the Company’s Calverton facility.


      27.    On January 11, 2021, Ware’s boss Paul Wesnofske, the

Company’s Director of Manufacturing, called Ware and asked if he had a target

date or goal for returning to work.


      28.    In response, Ware explained the seriousness of his injury, that his

doctor had him out on short-term disability until further notice, and that his next

appointment was scheduled for February 4, 2021, which meant that he would at

the very least be out until then.




                                          6
 Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 7 of 39 PageID #: 7




      29.    Wesnofske replied to Ware that if he set a goal in his head, he

could probably get back before that date, that he just had to believe he could do

it, and that doctors go by what you tell them.


      30.    Ware responded by telling Wesnofske that the doctor indicated this

was going to take some time and that he was certainly doing everything the

doctor recommended to aid the recovery.


      31.    While out on medical leave, Ware performed various work tasks

on a daily basis from home.


      32.    Such tasks included, without limitation, communicating with

vendors, approving invoices, and communicating with co-workers.


      33.    On January 12, 2021, Ware was sized and fitted for a hinged brace.


      34.    On January 21, 2021, Wesnofske called Ware and told him they

had a good day at the plant without Ware being there, to which Ware replied

that it looks like he was not missed.


      35.    That evening Wesnofske sent Ware an email indicating that he

thought Ware’s work activities had been quite limited while Ware was on

medical leave, and that Ware should be back working at the plant even though

he was entitled to take time off to get better. It stated:


                                          7
 Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 8 of 39 PageID #: 8




            Gary

            I’ve had to start supervisor and line operator meetings. I did
            not know if you were going to continue with or not. We
            were running so badly I had to do something

            Your involvement has been peripherally [sic], invoices,
            things like that, but not operationally (or as much as I knew
            of) so I stepped in

            Your comment about “not actually missing work” kind of
            had me believing you wouldn’t be involved

            You are hurt and on WC. So you don’t have to.

            That all being said we still have a plant to run. I am holding
            Supv meetings (have one scheduled Friday). You are always
            welcome to join, but I don’t think holding your own
            meetings while not in the plant is prudent (unless you are
            more involved than I’m aware-again, I don’t know.

            I need you back as soon as possible and I need this
            department to be managed sufficiently whether either of us
            are in the plant

            I will send you the invite for tomorrow s meeting.

            Paul L Wesnofske
            Director of Manufacturing
            Eastern Wholesale Fence LLC
            274 Middle Island rd
            Medford NY 11763
            ***

      36.   On January 22, 2021, Wesnofske emailed Ware discussing

operational difficulties in Ware’s absence, acknowledging that Ware’s next

doctor’s appointment was February 4th, and asking if there was any possibility



                                       8
 Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 9 of 39 PageID #: 9




for Ware to come back to the office before then perhaps for short days, to help

Wesnofske manage the department.


      37.    That same afternoon (January 22, 2021), Ware attended an

extrusion supervisors’ meeting via Zoom.


      38.     After the meeting, Wesnofske asked Ware to stick around and

talk, which Ware did.


      39.    Wesnofske started off by saying how badly he needed Ware back

because they were not running well and having process issues that he needed

help with.


      40.    Ware explained to Wesnofske that this was no fun for him and that

he was losing a lot of money not working.


      41.    Wesnofske replied that Ware wasn’t losing money, and that he was

collecting 75% of his pay tax-free.


      42.    Ware then told Wesnofske that he was only collecting 30% of his

pay due to the New York State cap on Workers Compensation.


      43.    Wesnofske replied that he didn’t think that was right, and that he

would look into it with HR, but that if Ware came back to work he’d get full

pay and the problem goes away.

                                        9
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 10 of 39 PageID #: 10




      44.    Wesnofske added that bonuses were being distributed soon, and

that would help Ware out.


      45.    On February 4, 2021, Ware was examined by his orthopedic

doctor, who decided (and wrote in a doctor’s note that Ware provided to the

Company) that Ware could not work until further notice, and set a follow-up

doctor’s appointment for four weeks later.


      46.    On or about February 8, 2021, Ware received FMLA paperwork

from the Company.


      47.    On February 10, 2021, the Company’s HR Director, Victoria

Kalligeros, emailed Ware to ask him to return the FMLA paperwork as soon as

possible as his leave is considered unexcused without it, and to notify him that

the FMLA paperwork would have been sent to him sooner, but the Company

thought he was coming back with an accommodation.


      48.    That afternoon, during a discussion between Wesnofske and Ware

about the Company’s operations, Wesnofske asked Ware how his physical

therapy was going, and Ware told him not bad.


      49.    Shortly thereafter, Wesnofske called Ware back and told him that

the operation was running poorly and that he needed Ware back at work.



                                       10
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 11 of 39 PageID #: 11




        50.   Ware responded by telling him that he is injured, stressed out, and

being made to fill out separate FMLA paperwork even though he had already

provided doctor’s notes for his medical leave.


        51.   Wesnofske replied that if he came back to work now, all that

paperwork goes away, and he gets full pay.


        52.   Wesnofske then complained to Ware about the supervisors at work

and their lack of communication, and asked Ware when he was coming back to

work.


        53.   Ware replied that the only thing he could say at that point was that

he was doing the best he could, and doing what he could do to make a speedy

recovery and that his next doctor’s appointment was March 4, 2021.


        54.   Thereafter, Ware continued doing all the work he could do from

home, including making and responding to emails and calls, participating in

web meetings and conference calls, approving invoices, etc.


        55.   On February 21, 2021, Ware’s orthopedic doctor completed the

medical certification portion of the Company’s FMLA paperwork, indicating

that his best estimate of the end date for Ware’s incapacity was March 18, 2021.




                                        11
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 12 of 39 PageID #: 12




      56.    On February 24, 2021, Ware provided the doctor’s note and

completed FMLA paperwork to the Company.


      57.    On February 26, 2021, Ware learned that the Company had posted

his job on Indeed, an employment website for job listings.


      58.    Ware promptly told a co-worker (Mike McGill) about the posting

and asked him about it.


      59.    Ware also promptly called Wesnofske to ask him about why his

job was posted, but the call went to voicemail.


      60.    The next day (Saturday, February 27, 2021), the Company’s HR

Director Victoria Kalligeros left a voicemail on Ware’s personal phone stating,

in words or substance, that she heard that Mike McGill and Ware had a

conversation regarding the posting; that she didn’t want Ware to worry and they

weren’t getting rid of him; and that they weren’t getting any good resumes for

extrusion supervisors, so they decided to change the ad to a manager’s position

in hopes of getting better qualified candidates.


      61.     Later that same day Ware received a phone call from Wesnofske,

who initially avoided mentioning the job posting issue, but later said that even




                                        12
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 13 of 39 PageID #: 13




though the position posted was for Ware’s (Extrusion Plant Manager), it was

not actually what Wesnofske was looking for.


      62.    Wesnofske indicated to Ware that he wasn’t getting acceptable

resumes for extrusion supervisors, so they thought if they posted a higher

paying position that they might get better talent or more responses.


      63.    Wesnofske then told Ware that he thinks Ware doesn’t want to

come back to work.


      64.    Ware asked Wesnofske why he would say something like that, and

Wesnofske said Ware hadn’t been involved in managing the plant.


      65.    Ware disagreed with Wesnofske’s characterization about how

much work he was doing while on medical leave and complained that he was

doing that work without pay because the Company had taken him off payroll.


      66.    During that call Ware also complained that Wesnofske had been

very cold and hostile towards him since he became injured.


      67.    During that call Ware also complained that Wesnofske was (again)

asking him to do something (return to work early) that he wasn’t physically

capable of doing.




                                       13
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 14 of 39 PageID #: 14




      68.    During that call Ware reminded Wesnofske that his projected

return to work date was March 18, 2021.


      69.    During that call Wesnofske told Ware about various companies

that the Company was buying, and that two of them were in Florida and will

need managers, and that perhaps Ware may want to go to Florida since New

York is such a tough environment.


      70.    During that call Wesnofske also told Ware that if the accident had

happened to him, he would have been back to work the following week.


      71.    Upon information and belief, on March 1, 2021 Wesnofske asked

McGill what his opinion was about Ware’s injury and how the situation has

been handled.


      72.    Upon information and belief, McGill then asked Wesnofske if he

wants his honest opinion about that, and Wesnofske said yes.


      73.    Upon information and belief, McGill then told Wesnofske as

follows in sum and substance: that Eastern is wrong; that it’s fucked up the

way Gary has been treated; that the guy gets run over by a forklift and you just

kick him to the curb; that it seems like because extrusions production is down

and scrap is up, you are taking it out on Gary; that those are two different issues



                                        14
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 15 of 39 PageID #: 15




and you are combining them; that you had no issues with Gary before the

accident; that the guy was doing his thing busting his ass and that minute the

guy gets hurt, you’re all over his ass and now he’s a bum, it’s wrong; that no

wonder the guy feels like he does, you turned your back on him the minute he

was of no use to you; that you’re asking the guy to go against his doctor’s

orders and totally disregard his health; and that it’s complete BS how the

Company has handled this, and other employees see it.


        74.   Upon information and belief, McGill also told Ware that HR

Director Victoria Kalligeros wanted McGill to give a statement about what he

had told Ware about the job posting.


        75.   Upon information and belief, McGill also told Ware that he told

Wesnofske that he will not give a statement, and if he were forced to do so, he

would just quit now and leave, and that he did not want to be involved if there

are any legal issues down the road.


        76.   On or about the following day (March 2, 2021), the Company

completed paperwork ending Ware’s workers’ compensation benefits as of

February 24, 2021, and classifying Ware as being back on payroll as of that

date.




                                       15
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 16 of 39 PageID #: 16




      77.    The following day (March 3, 2021), Wesnofske phoned Ware and

told him, in words or substance, that he had met with Peter Williams Jr. (the

Company’s CEO) and Victoria Kalligeros (the Company’s HR Director) to

discuss Ware; that this whole situation with Ware’s injury was getting way out

of hand and too icky; that there is a lot of animosity between him and Ware, as

well as tension between Ware and the Company; that they want to stop and put

all of this to rest and move forward; that they want to make Ware whole; that

they are going to put Ware back on payroll and pay him the difference in salary

that he lost (roughly 70%) since his first workers’ compensation check; that

they all three felt like this had gotten way out of control after posting for an

Extrusion Plant Manager position on Indeed; that in hindsight they probably

could have handled that better; that he was upset that Ware reached out to Mike

McGill about it; that they are willing to pay Ware full salary up to the day his

FMLA ends; that Ware should chime in on maintenance emails and do

whatever he can from home to help out now that he’s being paid full salary; and

that he should keep going to physical therapy and doctor’s appointments and

get his ass back to work as soon as possible.


      78.    During Ware’s March 4, 2021 follow-up medical appointment,

Ware’s orthopedic doctor adjusted Ware’s expected return to work date by one

week to March 25, 2021, which Ware promptly communicated to the Company.


                                         16
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 17 of 39 PageID #: 17




      79.    On March 5, 2021, Ware received a payroll check, along with a

check retroactive to the date of injury for the difference between what he

received from workers compensation and what he would have received had he

not been taken off payroll.


      80.    During the March 12, 2021 extrusions supervisors Zoom meeting,

Wesnofske asked Ware what day of the week March 25th was (i.e., Ware’s

expected return to work date).


      81.    Ware answered “Thursday, why?”


      82.    Wesnofske replied, while grinning, “because you are working 16

hours that day.”


      83.    On March 17, 2021, Mike McGill told Ware that Wesnofske said

he was going to make Ware work “a shitload of hours” upon his return to work

the following week.


      84.    On March 22, 2021, Ware’s orthopedic doctor cleared Ware to

return to work on March 25, 2021, with certain restrictions (i.e., no more than 8

hours per day, and no climbing), which Ware promptly communicated to the

Company.


      85.    Ware returned to work on March 25, 2021.


                                       17
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 18 of 39 PageID #: 18




       86.   Wesnofske was curt and far less communicative than normal with

Ware that day, creating tension.


       87.   Wesnofske told Ware that he was tired of working so many hours

and wanted Ware to cover half a shift on the following Saturday starting at 6:00

a.m.


       88.   Ware said ok.


       89.   The following day (i.e., March 26, 2021, one day after returning to

work), Ware was written up and demoted.


       90.   Ware was called into a conference room with Wesnofske and HR

Director Kalligeros, and Wesnofske said let’s talk about the last two months

(i.e., the time when Ware was on medical leave, but still performing tasks that

he could from home).


       91.   Wesnofske then recited a list of issues that took place over that

time frame and effectively blamed Ware for all of it.


       92.   Ware had an excellent work record, and there was no basis for any

allegation that his work was deficient.


       93.   Wesnofske told Ware that he was dropping the “Assistant

Director” from his title (leaving him with a less distinguished title) and

                                          18
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 19 of 39 PageID #: 19




requiring him to report to a new hire named Dan Wimberly who would be

starting Monday with the title “Senior Extrusion Manager.”


      94.    Wesnofske said that the new hire (Wimberly) wasn’t as technically

sound as Ware on the processing side of extrusions, so he needed Ware to work

with the guy and be his right hand man.


      95.    Wesnofske also said he was angry that Ware spoke to Mike McGill

when Ware was out about the Indeed job posting of Ware’s position.


      96.    Wesnofske indicated that Mike McGill said that Ware mentioned

something about a lawsuit.


      97.    Ware said that was not true, and that no such thing was ever

mentioned.


      98.    Wesnofske and Kalligeros said that’s not what they heard.


      99.    Wesnofske and Kalligeros asked Ware not to disclose what they

talked about in their meeting.


      100. When the meeting ended, Ware requested a copy of the notes and

written warning, and they said he would receive it.




                                       19
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 20 of 39 PageID #: 20




      101. However, Ware was never given a copy of the notes or the written

warning.


      102. Shortly thereafter, Ware was approached by McGill, who saw

Ware’s expression and asked him what’s wrong.


      103. Ware avoided discussing what happened, and when McGill

persisted, Ware told him that he could not talk about it.


      104. McGill asked again, and Ware replied that he just came from a

meeting with Paul and Victoria, so you figure it out.


      105. At that time Ware was getting a call that he had to take, so he

walked outside to take the call.


      106. When he came back in, he had a text message from McGill

indicating that he had just quit.


      107. Ware asked McGill what happened, and McGill explained that he

had walked into Wesnofske’s office and quit, and that he wrote the CEO (Peter

Williams Jr.) an email, with a “cc” to Wesnofske and Kalligeros, stating, in

words or substance, that he has never worked at any company that was so

disloyal to their employees, and that he can’t work for someone like

Wesnofske.


                                        20
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 21 of 39 PageID #: 21




      108. The following day (Saturday, March 27, 2021), Ware reported to

work at 6:00 a.m., as Wesnofske had asked him to do two days earlier.


      109. Later that morning, Ware was called into a conference room with

Wesnofske and HR Director Kalligeros.


      110. They told Ware, in words or substance, that he had been instructed

not to share what they had discussed with co-workers, and that he had done so.


      111. Ware said he had not done so.


      112. Wesnofske then interjected that this clearly isn’t working, and that

Ware seems like he doesn’t want to be there.


      113. Wesnofske then started making false accusations that there were

problems with Ware’s performance even before the accident.


      114. Ware said that he disagreed, and that his annual review, pay

increase and promotion just two months before the injury showed otherwise.


      115. Wesnofske said they just wanted to part ways with a clean break,

and Kalligeros said based on the information or findings from yesterday, they

are terminating Ware’s employment.




                                      21
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 22 of 39 PageID #: 22




         116. They then conveyed that Ware would be receiving a severance pay

offer.


         117. Upon information and belief, Ware’s replacement, Dan Wimberly,

was not disabled at the time he was hired.


         118. Upon information and belief, the Company did not regard Ware’s

replacement, Dan Wimberly, as being disabled at the time he was hired.




                           FIRST CAUSE OF ACTION

      DISABILITY DISCRIMINATION AND HARASSMENT
IN VIOLATION OF THE NEW YORK STATE HUMAN RIGHTS LAW

         119. The preceding paragraphs are incorporated by reference.


         120. The New York State Human Rights Law (“NYSHRL”) and its

implementing regulations make it unlawful for employers to discriminate

against employees on account of a disability. New York Executive Law §

296(1) provides, in pertinent part:

               It shall be an unlawful discriminatory practice:

               (a) For an employer …, because of an individual’s …
                   disability … to … bar or to discharge from employment
                   such individual or to discriminate against such individual
                   in compensation or in terms, conditions or privileges of
                   employment.


                                         22
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 23 of 39 PageID #: 23




                                     ***

            (h) For an employer … to subject any individual to
                harassment because of an individual’s … disability …,
                regardless of whether such harassment would be
                considered severe or pervasive under precedent applied
                to harassment claims. Such harassment is an unlawful
                discriminatory practice when it subjects an individual to
                inferior terms, conditions or privileges of employment
                because of the individual’s membership in one or more of
                these protected categories. *** Nothing in this section
                shall imply that an employee must demonstrate the
                existence of an individual to whom the employee’s
                treatment must be compared. ***


      121. New York Executive Law § 292(21) states:

            The term “disability” means (a) a physical, mental or
            medical impairment resulting from anatomical,
            physiological, genetic or neurological conditions which
            prevents the exercise of a normal bodily function or is
            demonstrable by medically accepted clinical or laboratory
            diagnostic techniques or (b) a record of such an impairment
            or (c) a condition regarded by others as such an impairment,
            provided, however, that in all provisions of this article
            dealing with employment, the term shall be limited to
            disabilities which, upon the provision of reasonable
            accommodations, do not prevent the complainant from
            performing in a reasonable manner the activities involved in
            the job or occupation sought or held.


      122. “[T]he term ‘disability’ is more broadly defined” under the

NYSHRL than under the Americans With Disabilities Act. Reeves v. Johnson

Controls World Servs., 140 F.3d 144, 155 (2d Cir. 1998) (superseded in part on



                                      23
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 24 of 39 PageID #: 24




other grounds by statute, 42 U.S.C. §12102(3)(A)) (quoting State Div. of

Human Rights ex rel. McDermott v. Xerox Corp., 65 N.Y.2d 213, 218 (1985);

Ugactz v. UPS, Inc., 2013 U.S. Dist. LEXIS 43481, at *52 (E.D.N.Y. Mar. 26,

2013) (same); Miller v. E. Midwood Hebrew Day Sch., 2021 U.S. Dist. LEXIS

28898, at *10 (E.D.N.Y. Feb. 15, 2021) (same).


      123. Specifically, “any ‘medically diagnosable impairment’ is a

disability under the NYSHRL.” Baron v. Advanced Asset & Prop. Mgmt. Sols.,

LLC, 15 F. Supp. 3d 274, 282 (E.D.N.Y. 2014) (citing Barr v. N.Y.C. Trans.

Auth., 2002 U.S. Dist. LEXIS 2968, at *8 (E.D.N.Y. Feb. 20, 2002)); Croons v.

N.Y. State Office of Mental Health, 18 F. Supp. 3d 193, 213 (N.D.N.Y. 2014)

(same); Levy v. Chevrolet (In re Estate of Levy), 2008 U.S. Dist. LEXIS

101701, at *22 (E.D.N.Y. Dec. 17, 2008) (same).


      124. “[R]egulations implementing the NYSHRL provide [that] ‘[a]

current employee experiencing a temporary disability is protected by the

Human Rights Law where the individual will be able to satisfactorily perform

the duties of the job after a reasonable accommodation in the form of a

reasonable time for recovery.’” Miloscia v. B.R. Guest Holdings LLC, 33 Misc.

3d 466, 475 (N.Y. Sup. 2011), aff'd in relevant part, 94 A.D.3d 563 (1st Dept.

2012) (citing 9 NYCRR 466.11(i)(1); Borbon v. Area 145, Inc., 2015 N.Y.



                                       24
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 25 of 39 PageID #: 25




Misc. LEXIS 4985, at *12 (N.Y. Sup. 2015) (same, citing 9 NYCRR

466.11(i)(1)); see also Attis v. Solow Realty Dev. Co., 522 F. Supp. 2d 623, 631

(S.D.N.Y. 2007) (dismissing ADA discrimination claim but not analogous

NYSHRL claim where the plaintiff suffered a temporary injury); Kong v. Wing

Keung Enters., 2017 U.S. Dist. LEXIS 205331, at *7 (E.D.N.Y. Aug. 8, 2017)

(to same effect; dismissing ADA discrimination claim on basis that temporarily

disabling condition was not a disability under the ADA, but declining to dismiss

NYSHRL claim on that basis).


      125. The Second Circuit has clarified that even the ADA—which

affords less protection than the NYSHRL—covers “transitory impairments

lasting or expected to last less than six months[.]” Hamilton v. Westchester

County, No. 20-1058-pr, 2021 U.S. App. LEXIS 19407, at *12 (2d Cir. June 30,

2021) (knee injury case).


      126. Ware’s above-referenced tibial fracture, torn ACL, and related

injuries caused medically diagnosable impairments, e.g., inability to walk, bear

weight, climb stairs, etc., which constituted a disability under the NYSHRL and

its implementing regulations.




                                       25
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 26 of 39 PageID #: 26




      127. Those medically diagnosable impairments will require ACL

reconstruction and meniscus surgery, and, upon information and belief, will

cause Ware to eventually need a knee replacement.


      128.   Ware was capable of satisfactorily performing the duties of the job

after a reasonable accommodation, including, without limitation, an

accommodation in the form of a reasonable time for recovery. 9 NYCRR

466.11(i)(1); see also Sclafani v. PC Richard & Son, 668 F.Supp.2d 423, 445

(E.D.N.Y. 2009) (Bianco, J.) (Generally, “[a] request for a leave of absence is

unreasonable ‘only in unusual circumstances.’”) (citation omitted).


      129. Because of Ware’s medically diagnosed impairments (i.e.,

disability), the Company harassed Ware and discriminated against him in

compensation and in the terms, conditions and privileges of his employment.


      130. The Company did so by, inter alia:

      (A)    Pushing Ware to do as much work as possible while on medical

             leave, but without paying him anything for such work until after

             the Company’s mistreatment of Ware was challenged by Ware’s

             co-worker McGill.




                                       26
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 27 of 39 PageID #: 27




      (B)    Effectively accusing Ware of taking advantage of his impairment

             to limit the amount of work he could do, and of exaggerating the

             amount of time he needed to heal;

      (C)    Posting Ware’s job;

      (D)    Falsely accusing Ware, one day after returning from medical leave,

             of having performed his job unsatisfactorily over the past two

             months (i.e., during the period of time when he was on medical

             leave) and of having done so even before then;

      (E)    Giving Ware a less distinguished title and ordering him to report

             to, and train, his replacement; and

      (F)    Terminating Ware just two days after his official return to work.

See, e.g., Lundy v. Town of Brighton, 732 F. Supp. 2d 263, 277 (W.D.N.Y.

2010) (supervisor’s conduct in “implying that [plaintiff] was faking, or at least

exaggerating, her injury, and that he wanted to keep a tighter rein on her ability

to take time off for medical or other reasons” could be considered by jury “as

evidence that [supervisor’s] attitude toward plaintiff changed around the time

that she filed her SDHR complaint, which might in turn tend to show that his

insistence that she go to IDS, and his frequent changes to her work schedule,

were motivated in part by retaliation.”).




                                        27
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 28 of 39 PageID #: 28




      131. Ware’s physical impairment (i.e., disability) was one of the “but

for” reasons he was harassed while on medical leave, falsely accused of having

performed his job unsatisfactorily during the period when he was on medical

leave and of having done so even before then, demoted one day after returning

from his protected medical leave, and falsely accused of misconduct and

terminated two days after returning from his protected medical leave.


      132. Moreover, to the extent the Company’s acts were motivated by

retaliatory impulses as discussed below, that is no bar to Plaintiff’s disability

discrimination and harassment claim because “a plaintiff’s injury can have

multiple ‘but-for’ causes, each one of which may be sufficient to support

liability.” Kwan v. Andalex Grp., LLC, 737 F.3d 834, 854 (2d Cir. 2013)

(citations omitted).


      133. As a result of its above-referenced conduct, the Company is liable

for all damages caused and all appropriate relief, including, inter alia, back pay,

front pay, loss of benefits, compensatory damages (including the stress, anxiety

and emotional pain that comes when a man’s status as provider for his family is

taken away or impaired) and attorney’s fees, as well as punitive damages,

which should be imposed due to the reprehensible nature of Defendant’s

conduct and the compelling public interest in deterring illegal discrimination.



                                         28
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 29 of 39 PageID #: 29




                      SECOND CAUSE OF ACTION

      RETALIATION AND RETALIATORY HARASSMENT
IN VIOLATION OF THE NEW YORK STATE HUMAN RIGHTS LAW

      134. Ware incorporates the preceding paragraphs by reference.

      135. New York Executive Law § 296(1) provides, in pertinent part:

            It shall be an unlawful discriminatory practice: *** (h) For
            an employer … to subject any individual to harassment …
            because the individual has opposed any practices forbidden
            under this article or because the individual has filed a
            complaint, testified or assisted in any proceeding under this
            article, regardless of whether such harassment would be
            considered severe or pervasive under precedent applied to
            harassment claims. Such harassment is an unlawful
            discriminatory practice when it subjects an individual to
            inferior terms, conditions or privileges of employment
            because of the individual’s membership in one or more of
            these protected categories. *** Nothing in this section shall
            imply that an employee must demonstrate the existence of
            an individual to whom the employee’s treatment must be
            compared. ***


      136. New York Executive Law § 296(7) provides:

            It shall be an unlawful discriminatory practice for any
            person engaged in any activity to which this section applies
            to retaliate or discriminate against any person because he or
            she has opposed any practices forbidden under this article or
            because he or she has filed a complaint, testified or assisted
            in any proceeding under this article.

      137. While “[t]he Supreme Court has recognized that opposition can be

manifested subtly—without uttering a firm ‘no’” (Dillon v. Ned Mgmt., 85 F.

Supp. 3d 639, 660 (E.D.N.Y. 2015) (citing Crawford v. Metro. Gov't of


                                      29
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 30 of 39 PageID #: 30




Nashville & Davidson Cty., 555 U.S. 271, 277 (2009)); see also McDonnell v.

Cisneros, 84 F.3d 256, 262 (7th Cir. 1996) (Posner, J.) (“Passive resistance is a

time-honored form of opposition[.]”); Albunio v. City of N.Y., 16 N.Y.3d 472,

479 (2009) (to similar effect), Ware’s opposition was not merely passive.

      138. Rather, Ware consistently opposed his boss’s repeated

discriminatory efforts to pressure him into returning to work before he was

healed, and also consistently opposed the Company’s discrimination against

him on the basis of his physical impairments (i.e., disability) by, inter alia:

      (A)    Disputing and expressing disapproval on multiple occasions of

             Wesnofske’s discriminatory statements/negative stereotypes about

             Ware’s need for continued medical leave;

      (B)    Disputing Wesnofske’s characterization about how much work he

             was doing while on medical leave, and complaining that he was

             doing that work without pay because the Company had taken him

             off payroll;

      (C)    Complaining to Wesnofske about his coldness and hostility

             towards Ware since becoming injured and about his posting of

             Ware’s position while he was on medical leave;




                                         30
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 31 of 39 PageID #: 31




      (D)    Complaining that Wesnofske was repeatedly asking him to do

             something (return to work early) that he wasn’t physically capable

             of doing; and

      (E)    telling a concerned co-worker (McGill) that he had just come from

             a meeting with Wesnofske and Kalligeros (i.e., the meeting where

             Ware was demoted) and that he (McGill) can figure it out (which,

             in the context of Ware’s troubled expression and McGill’s earlier

             statements to Wesnofske, permitted McGill to infer that

             Wesnofske and Kalligeros had taken adverse action against Ware

             for having been on medical leave).


      139. Ware’s oppositional conduct as stated above surpasses the

threshold for what constitutes protected oppositional conduct. See, e.g., Blakely

v. Big Lots Stores, Inc., 2014 U.S. Dist. LEXIS 119823, at *36-38 (N.D. Ind.

2014) (denying summary judgment because “when [plaintiff’s manager] told

plaintiff that she needed to diversity her store, plaintiff responded that she did

not agree” *** A reasonable jury could conclude that [plaintiff’s manager]

believed plaintiff was resisting his alleged attempts to terminate African-

American employees”); Leyba v. New Mexico, 2003 U.S. Dist. LEXIS 30361, at

*18 (D.N.M. 2003) (“A jury could reasonably construe Plaintiffs’ voicing of

disapproval of the photographs as conveying their opposition to sex-based


                                         31
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 32 of 39 PageID #: 32




discrimination or harassment in the workplace.”); Verstraete v. Farmers Ins.

Co., Inc., 1994 WL 373890 *4 (D.Kan. 1994) (“[F]or reasons of discretion, tact,

insecurity, or otherwise, employees do not always brazenly lodge direct

allegations of discrimination but may instead simply voice their concerns about

the propriety of certain actions … the thrust of inartful, subtle, or circumspect

remarks nevertheless may be perfectly clear to the employer.”); Albunio v. City

of N.Y., supra (to similar effect).


      140. Ware’s oppositional conduct was one of the “but for” reasons he

was harassed while on medical leave, falsely accused of having performed his

job unsatisfactorily during the period when he was on medical leave and of

having done so even before then, demoted one day after returning from his

protected medical leave, and falsely accused of misconduct and terminated two

days after returning from his protected medical leave.


      141. In addition, inter alia, based on Wesnofske and Kalligeros’

expressed belief that Ware was planning to sue the Company about its treatment

of him since becoming physically impaired, and its effort to cover its tracks

shortly thereafter by paying Ware’s unpaid wages since the date he became

physically impaired, followed by its demotion and termination of Ware, it is

reasonable to infer that the Company’s belief that Ware was planning to sue the



                                        32
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 33 of 39 PageID #: 33




Company about its treatment of him since becoming physically impaired was

one of the “but for” causes of Ware’s demotion and termination. See, e.g.,

Brock v. Casey Truck Sales, Inc., 839 F.2d 872, 879 (2d Cir. 1988) (citing

Brock v. Richardson, 812 F.2d 121, 124 (3d Cir.1987) with approval for the

proposition that “finding section [29 U.S.C. 215(a)(3)] liability [is proper] even

where retaliation [is] based upon employer’s mistaken belief that employee

engaged in protected activities[.]”); Robinson v. Shell Oil Co., 519 U.S. 337,

346 (1997) (stating that Title VII’s anti-retaliation provision should be

expansively construed to prevent “a perverse incentive for employers to fire

employees who might bring Title VII claims.”).


      142. Further, based on the Company’s immediate termination of Ware

after McGill unexpectedly resigned and chastised the Company in writing, it is

reasonable to infer that the Company: (A) linked McGill’s conduct to Ware and

to McGill’s earlier related opposition to Wesnofske’s mistreatment of Ware due

to his physical impairment; (B) was vicariously retaliating against Ware for

McGill’s earlier statements and his quitting and complaining to protest the

Company’s above-referenced mistreatment of Ware; and (C) that such

retaliation was one of the “but for” causes of Ware’s termination. See, e.g.,

Gonzalez v. Nyu Langone Med. Ctr., 2019 U.S. Dist. LEXIS 149902, at *16-17

(S.D.N.Y. Sep. 3, 2019) (finding that actions by a third-party can be the basis of


                                        33
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 34 of 39 PageID #: 34




a plaintiff’s retaliation claim under, inter alia, the NYSHRL) (citing, inter alia,

EEOC v. Ohio Edison Co., 7 F.3d 541, 546 (6th Cir. 1993) (“The causal link in

the present case between the person engaging in the protected activity and the

person retaliated against is clear, because the person, allegedly engaging in

protected activity, was protesting the allegedly unlawful discharge of Whitfield

and was allegedly acting on his behalf.”)).



                         THIRD CAUSE OF ACTION

            UNLAWFUL RETALIATION UNDER THE FMLA

      143. Ware incorporates the preceding paragraphs by reference.


      144. Ware had over 1,250 hours of service to Defendants during the 12-

month period preceding his medical leave and termination.


      145. Ware was therefore an eligible employee under the FMLA.


      146. Throughout his employment, Ware worked for an employer (the

Company) that had over 50 employees in a 75-mile radius.


      147. The Company is therefore a “covered employer” under the FMLA.




                                        34
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 35 of 39 PageID #: 35




      148. Ware gave notice to the Company of his intention to take FMLA

leave through March 18, 2021, with a follow-up doctor’s note extending his

medical leave to March 25, 2021.


      149. Ware did not exhaust his available FMLA leave. 29 U.S.C. §

2612(a)(1)(D).


      150. The medical leave Ware took from the date he was injured through

March 25, 2021 was for an “injury, impairment, or physical … condition that

involves … (B) continuing treatment by a health care provider.” 29 U.S.C. §

2611(11).


      151. Ware was denied benefits to which he was entitled under FMLA,

including: (A) during certain periods of his medical leave, the right to take

leave for the treatment of a serious health condition without being required to

work, particularly without pay (29 U.S.C. § 2612(a)(1); Arban v. West

Publishing Corp., 345 F.3d 390, 405 (6th Cir. 2003) (asking employee to

perform work-related tasks while he was on medical leave interfered with his

rights under the FMLA)); and (B) the right to be reinstated to his former

position or an equivalent one at the end of leave (29 U.S.C. § 2614(a)) even

though he was capable of performing the essential functions of his position at

the end of his FMLA leave.



                                        35
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 36 of 39 PageID #: 36




      152. It is “unlawful for any employer to interfere with, restrain, or deny

the exercise of or the attempt to exercise, any right provided under” the FMLA.

29 U.S.C. § 2615(a)(1).


      153. The regulations, moreover, make clear that “employers cannot use

the taking of FMLA leave as a negative factor in employment actions, such as

hiring, promotions or disciplinary actions.” 29 C.F.R. § 825.220(c).


      154. Ware’s taking of FMLA leave was one of the “but for” reasons he

was harassed while on medical leave, falsely accused of having performed his

job unsatisfactorily during the period when he was on medical leave and of

having done so even before then, demoted one day after returning from his

protected medical leave, and falsely accused of misconduct and terminated two

days after returning from his protected medical leave.


      155. Because of the Company’s FMLA violations, the Company is

liable to Ware for, inter alia, lost wages and benefits (including back pay and

front pay), liquidated damages, attorney’s fees, interest and such other and

further relief as may be appropriate. See, e.g., 29 U.S.C. § 2617(a)(1).




                                       36
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 37 of 39 PageID #: 37




                        FOURTH CAUSE OF ACTION

               FMLA RETALIATION (29 U.S.C. § 2615(a)(1))

      156. Ware incorporates the preceding paragraphs by reference.

      157. 29 U.S.C. § 2615(a)(1), which prohibits employers from

“interfer[ing] with ... the exercise of [FMLA rights],” also prohibits retaliation.

      158. Interference is defined to include “discriminating or retaliating

against an employee ... for having exercised or attempted to exercise FMLA

rights.” 29 C.F.R. § 825.220(c) (emphasis added). Smith v. Westchester

County, 769 F.Supp.2d 448, 470 (S.D.N.Y. 2011).

      159. Ware exercised right protected under the FMLA, e.g., taking

protected medical leave.

      160. Ware was qualified for his position.

      161. Ware suffered adverse employment actions, e.g., he was harassed

while on medical leave, falsely accused of having performed his job

unsatisfactorily during the period when he was on medical leave and of having

done so even before then, demoted one day after returning from his protected

medical leave, and falsely accused of misconduct and terminated two days after

returning from his protected medical leave.




                                        37
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 38 of 39 PageID #: 38




      162. “[I]n determining whether conduct amounts to an adverse

employment action, the alleged acts of retaliation need to be considered both

separately and in the aggregate, as even minor acts of retaliation can be

sufficiently ‘substantial in gross’ as to be actionable.” Smith v. Westchester

Cty., 769 F. Supp. 2d 448, 471 (S.D.N.Y. 2011) (citing Hicks v. Baines, 593

F.3d 159, 165 (2d Cir. 2010)).

      163. The complained of conduct above “could well dissuade a

reasonable worker from making or supporting a charge of discrimination.”

Smith v. Westchester Cty., 769 F. Supp. 2d 448, 471 (S.D.N.Y. 2011) (citing

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 57 (2006)).

      164. The complained of conduct above occurred under circumstances

giving rise to an inference of retaliatory intent, as most of them were linked to

Ware’s medical leave, and all of them occurred either during Ware’s protected

medical leave or within two days thereafter.

      165. The Company’s retaliation against Ware for having exercised his

FMLA rights was one of the “but for” reasons the Company undertook the

challenged conduct above.

      166. Because of Defendants’ FMLA violations, Defendants are liable

for, inter alia, lost wages and benefits (including back pay and front pay),



                                        38
Case 2:21-cv-03759 Document 1 Filed 07/02/21 Page 39 of 39 PageID #: 39




liquidated damages, attorney’s fees, interest and such other and further relief as

may be appropriate. See, e.g., 29 U.S.C. § 2617(a)(1).

                                CONCLUSION

      167. WHEREFORE, Ware requests judgment as follows:

      (A)    On his NYSHRL claims, a judgment that includes, inter alia, back
             pay, front pay, loss of benefits, compensatory damages, and
             punitive damages;

      (B)    On his FLMA claims, a judgment that includes, inter alia, back
             pay, front pay, loss of past and future benefits, and liquidated
             damages; and

      (C)    On all claims, attorney’s fees, costs, disbursements, and such other
             and further relief as is just and proper, including an offset for the
             negative tax consequences of receiving a lump sum payment for
             lost wages and benefits (see Eshelman v. Agere Sys., 554 F.3d 426,
             442 (3d Cir. 2009)).



JURY TRIAL DEMANDED: Ware demands a trial by jury with respect to all

claims so triable.

Dated: July 2, 2021              Law Offices of Scott A. Lucas

                                 By: /S/ Scott A. Lucas
                                     Scott A. Lucas
                                     200 Park Avenue, Suite 1700
                                     New York, New York 10166
                                     (direct) (646) 342-1139
                                     (office) (646) 632-3737
                                     Attorneys for Plaintiff Gary Ware




                                        39
